EXHIBIT 10.6

OCCIDENTAL PETROLEUM CORPORATION

2005 LONG-TERM INCENTIVE PLAN

OCCIDENTAL CHEMICAL CORPORATION

RETURN ON ASSETS INCENTIVE AWARD AGREEMENT

(Cash-Based, Cash-Settled Award)

GRANTEE:

[Name]

DATE OF GRANT:

 

TARGET INCENTIVE AMOUNT:

$_____________

PERFORMANCE PERIOD:

January 1, 2008 through December 31, 2011

THIS AGREEMENT is made as of the Date of Grant between OCCIDENTAL PETROLEUM
CORPORATION, a Delaware corporation (“Occidental”) and, with its subsidiaries,
(the “Company”), and Grantee.

1.         GRANT OF RETURN ON ASSETS INCENTIVE AWARD. In accordance with this
Agreement and the Occidental Petroleum Corporation 2005 Long-Term Incentive
Plan, as the same may be amended from time to time (the “Plan”), Occidental
grants to the Grantee as of the Date of Grant, the right to receive in cash up
to 200% of the Target Incentive Amount.

2.         RESTRICTIONS ON TRANSFER. Neither this Agreement nor any right to
receive cash pursuant to this Agreement may be transferred or assigned by the
Grantee other than (i) to a beneficiary designated on a form approved by the
Company (if permitted by local law), by will or, if the Grantee dies without
designating a beneficiary of a valid will, by the laws of descent and
distribution, or (ii) pursuant to a domestic relations order, if applicable, (if
approved or ratified by the Administrator).

3.         PERFORMANCE GOALS. The Performance Goal for the Performance Period is
based on the attainment of at least a minimum Return on Assets, as set forth on
Exhibit 1. Return on Assets for the purposes of Exhibit 1 shall be the
percentage obtained by (i) multiplying (A) the sum of before-tax earnings for
the Chemical Segment for each year in the Performance Period, as reported in the
preliminary year-end financial statements of the Company, by (B) 0.65; and (ii)
dividing the resulting product by the sum of the Chemical Segment Assets as of
December 31st for each year in the Performance Period. For the purpose of the
foregoing sentence, “Assets” will reflect all acquisitions, divestures and write
downs during the Performance Period unless the Chief Financial Officer of
Occidental recommends exclusion and the Committee agrees.

4.         VESTING AND FORFEITURE OF RETURN ON ASSETS INCENTIVE AWARD. (a) The
Grantee must remain in the continuous employ of the Company through the last day
of the Performance Period to receive payment of this award. The continuous
employment of the Grantee will not be deemed to have been interrupted by reason
of the transfer of the Grantee’s employment among the Company and its affiliates
or an approved leave of absence. However, if, prior to the end of the
Performance Period, the Grantee dies or becomes permanently disabled while in
the employ of the Company, retires with the consent of the Company, or
terminates employment for the convenience of the Company (each of the foregoing,
a “Forfeiture Event”), then the Target Incentive Amount upon which the Grantee's
award is based will be reduced on a pro rata basis based upon the number of days
remaining in the Performance Period following the date of the



Forfeiture Event. If the Grantee terminates employment voluntarily or is
terminated for cause before the end of the Performance Period, then this
Agreement will terminate automatically on the date of Grantee’s termination and
Grantee shall forfeit the right to receive any cash hereunder.

(b)       The Grantee's right to receive payment in cash of this award in an
amount not to exceed 200% of the Target Incentive Award will be based and become
nonforfeitable upon the Administrator’s certification of the attainment of the
Performance Goals.

(c)       For the purposes of Section 4(b), if prior to the end of the
Performance Period, the Grantee transfers his employment among the Company and
its affiliates, the amount of the award attained by the Grantee shall be
determined by assessing the level of achievement of the Performance Goals, if
any, certified by the Administrator for each entity which employed the Grantee
during the Performance Period and multiplying the number of Target Performance
Shares attainable at such level by a fraction equal to the number of months in
the Performance Period that the Grantee worked for the entity divided by the
total number of months in the Performance Period. If employees of the entity to
which the Grantee transfers did not receive substantially similar Return on
Asset Awards, then the amount of the award attained by the Grantee shall be
determined as if the Grantee had not transferred but had remained with Grantee’s
original employer.

(d)       Notwithstanding Section 4(b), if a Change in Control Event occurs
prior to the end of the Performance Period, the Grantee's right to receive cash
equal to the Target Incentive Amount (as adjusted for any Forfeiture Event
pursuant to Section 4(a)) will become nonforfeitable.

5.         PAYMENT OF AWARDS. Up to and including 200% of the Target Incentive
Amount, as adjusted pursuant to Sections 4 and 6 of this Agreement, will be
settled in cash only. Payment will be made to the Grantee as promptly as
practicable after the Administrator's certification of the attainment of the
Performance Goal or the Change in Control Event, as the case may be, which, in
the case of payment upon attainment of the Performance Goal, shall be made no
later than the 15th day of the third month following the end of the first
taxable year in which the award is no longer subject to a substantial risk of
forfeiture.

6.         ADJUSTMENTS. The Administrator may adjust the Performance Goal or
other features of this Grant as permitted by Section 5.2.3 of the Plan.

7.         NO EMPLOYMENT CONTRACT. Nothing in this Agreement confers upon the
Grantee any right with respect to continued employment by the Company, nor
limits in any manner the right of the Company to terminate the employment or
adjust the compensation of the Grantee.

8.         TAXES AND WITHHOLDING. The Grantee is responsible for any federal,
state, local or foreign tax, including income tax, social insurance, payroll
tax, payment on account or other tax-related withholding with respect to this
Return on Assets Incentive Award. If the Company must withhold any tax in
connection with granting or vesting of this Return on Assets Incentive Award,
the Grantee by acknowledging this Agreement agrees that, so long as the Grantee
is an employee of the Company for tax purposes, all or any part of any such
withholding obligation shall be deducted from the Grantee’s wages or other cash
compensation (including amounts payable pursuant to this Return on Assets
Incentive Award). The Grantee shall pay to the Company any amount that cannot be
satisfied by the means previously described.

2



9.         COMPLIANCE WITH LAW. The Company will make reasonable efforts to
comply with all applicable federal, state and foreign laws.

 

10.       RELATION TO OTHER BENEFITS. The benefits received by the Grantee under
this Agreement will not be taken into account in determining any benefits to
which the Grantee may be entitled under any profit sharing, retirement or other
benefit or compensation plan maintained by the Company, including the amount of
any life insurance coverage available to any beneficiary of the Grantee under
any life insurance plan covering employees of the Company. Additionally, this
Return on Assets Incentive Award is not part of normal or expected compensation
or salary for any purposes, including, but not limited to, calculation of any
severance, resignation, termination, redundancy, end of service payments,
bonuses or long-service awards. The grant of this Return on Assets Incentive
Award does not create any contractual or other right to receive future grants of
Return on Assets Incentive Awards or benefits in lieu of Return on Assets
Incentive Awards, even if Grantee has a history of receiving Return on Assets
Incentive Awards, or other cash or stock awards.

11.       AMENDMENTS. The Plan may be modified, amended, suspended or terminated
by the Company at any time, as provided in the Plan. Any amendment to the Plan
will be deemed to be an amendment to this Agreement to the extent it is
applicable to this Agreement; however, no amendment will adversely affect the
rights of the Grantee under this Agreement without the Grantee's consent.

12.       SEVERABILITY. If one or more of the provisions of this Agreement is
invalidated for any reason by a court of competent jurisdiction, the invalidated
provisions shall be deemed to be separable from the other provisions of this
Agreement, and the remaining provisions of this Agreement will continue to be
valid and fully enforceable.

13.       RELATION TO PLAN; INTERPRETATION. This Agreement is subject to the
terms and conditions of the Plan. In the event of any inconsistent provisions
between this Agreement and the Plan, the provisions of the Plan control.
Capitalized terms used in this Agreement without definition have the meanings
assigned to them in the Plan. References to Sections are to Sections of this
Agreement unless otherwise noted.

14.       SUCCESSORS AND ASSIGNS. Subject to Sections 2 and 4, the provisions of
this Agreement shall be for the benefit of, and be binding upon, the successors,
administrators, heirs, legal representatives and assigns of the Grantee, and the
successors and assigns of the Company.

15.       GOVERNING LAW. The laws of the State of Delaware govern the
interpretation, performance, and enforcement of this Agreement.

16.       PRIVACY RIGHTS. By accepting this award, the Grantee explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Grantee’s personal data as described in this Agreement by and
among, as applicable, the Company and its affiliates for the exclusive purpose
of implementing, administering and managing the Grantee’s participation in the
Plan. The Company holds, or may receive from any agent designated by the
Company, certain personal information about the Grantee, including, but not
limited to, the Grantee’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in Occidental,
details of this Return on Assets Incentive Award or any other entitlement to
cash or shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the

3



Grantee’s favor, for the purpose of implementing, administering and managing the
Plan, including complying with applicable tax and securities laws (“Data”). Data
may be transferred to any third parties assisting in the implementation,
administration and management of the Plan. These recipients may be located in
the Grantee’s country or elsewhere, and may have different data privacy laws and
protections than the Grantee’s country. By accepting this Agreement, the Grantee
authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes described above. The Grantee
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting the
Administrator in writing. Refusing or withdrawing consent may affect the
Grantee’s ability to participate in the Plan.

17.       ELECTRONIC DELIVERY. The Company may, in its sole discretion, decide
to deliver any documents related to this Return on Assets Incentive Award
granted under the Plan or future awards that may be granted under the Plan (if
any) by electronic means or to request the Grantee’s consent to participate in
the Plan by electronic means. The Grantee hereby consents to receive such
documents by electronic delivery and, if requested, to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

18.       GRANTEE'S REPRESENTATIONS AND RELEASES. By accepting this award, the
Grantee acknowledges that the Grantee has read this Agreement and understands
that (i) the grant of this Return on Assets Incentive Award is made voluntarily
by Occidental in its discretion with no liability on the part of any of its
direct or indirect subsidiaries and that, if the Grantee is not an employee of
Occidental, the Grantee is not, and will not be considered, an employee of
Occidental but the Grantee is a third party (employee of a subsidiary) to whom
this Return on Assets Incentive Award is granted; (ii) the Grantee’s
participation in the Plan is voluntary; (iii) the future amount of any cash
payment pursuant to this Return on Assets Incentive Award cannot be predicted
and Occidental does not assume liability in the event this Return on Assets
Incentive Award has no value in the future; and (iv) subject to the terms of any
tax equalization agreement between the Grantee and the entity employing the
Grantee, the Grantee will be solely responsible for the payment or nonpayment of
taxes imposed or threatened to be imposed by any authority of any jurisdiction.

In consideration of the grant of this Return on Assets Incentive Award, no claim
or entitlement to compensation or damages shall arise from termination of this
Return on Assets Incentive Award or diminution in value of this Return on Assets
Incentive Award resulting from termination of the Grantee’s employment by the
Company (for any reason whatsoever and whether or not in breach of local labor
laws) and the Grantee irrevocably releases the Company from any such claim that
may arise; if, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen, then, by accepting this Agreement, the
Grantee shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim.

4



19.       COMPLIANCE WITH SECTION 409A OF THE CODE. Notwithstanding anything to
the contrary contained in this Agreement, to the extent that the Board
determines that the Plan or this award is subject to Section 409A of the Code
and fails to comply with the requirements of Section 409A of the Code, the Board
reserves the right (without any obligation to do so) to amend or terminate the
Plan and/or amend, restructure, terminate or replace this award in order to
cause this award to either not be subject to Section 409A of the Code or to
comply with the applicable provisions of such section.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has also executed this
Agreement in duplicate.

OCCIDENTAL PETROLEUM CORPORATION

By:

 

The undersigned Grantee hereby accepts this Return on Assets Incentive Award,
subject to the terms and conditions of the Plan and the terms and conditions set
forth in this Agreement.

 

Grantee

Date:

 

5



EXHIBIT 1

2005 Long-Term Incentive Plan

2007 Occidental Chemical Corporation Return on Assets Incentive Award

(Payment Percentage of Total Incentive Amount of Return on Assets Incentive
Award

that becomes Nonforfeitable

Based on Return on Assets for the Four-Year Period Ending December 31, 2011)

End of Period Return on Assets

Payment Percentage*

12%

200%

9%

100%

7%

0%

*    Payment Percentages for Return on Assets for other values between 7% and 9%
and between 9% and 12% will be interpolated in the Committee’s discretion.

6